



Exhibit 10.3


Kaiser Aluminum Corporation


You have been selected to receive a grant of Performance Shares pursuant to the
Kaiser Aluminum Corporation 2016 Equity and Incentive Compensation Plan (the
“Plan”), as specified below:


Participant:
Global ID:
Award Type: Performance Share Award - Tier I
Plan Name:


Award Date:
Expiration Date: N/A


Total Granted:
Award Price: $0.0000 (USD)


Vesting Schedule
Shares/Options Awarded
Vest Date
 
 



Attached to this electronic cover page is a copy of the Performance Shares Award
Agreement, which, together with this electronic cover page and the Plan, sets
forth the terms and conditions governing this grant of Performance Shares.


Separately, you have been provided copies of the Plan, the Company’s most recent
Plan prospectus and the Company’s most recent Annual Report on Form 10-K,
containing the Company’s most recent audited financial statements.


Please acknowledge your receipt and acceptance of this grant of Performance
Shares on the terms and conditions set forth in this electronic cover page, the
attached Performance Shares Award Agreement and the Plan (including your
obligations thereunder) by clicking on “I Accept” below. Please respond no later
than _______________.






1

--------------------------------------------------------------------------------






Kaiser Aluminum Corporation
2016 Equity and Incentive Compensation Plan
Performance Shares Award Agreement
You have been selected to receive a grant of Performance Shares pursuant to the
Kaiser Aluminum Corporation 2016 Equity and Incentive Compensation Plan (the
“Plan”), as specified below:
End of Performance Period: December 31, 2019
Management Objectives: The Management Objectives which, if achieved, will result
in payment hereunder are set forth on Exhibit A hereto.
Formula for Determining Performance Shares Earned: Except as otherwise provided
in Section 5 or Section 6 of this Agreement, the specific number of Performance
Shares earned hereunder, if any, will be determined based on the level of
achievement of the Management Objectives in accordance with the formula set
forth on Exhibit A hereto. Except as otherwise provided in Section 5 or
Section 6 of this Agreement, before the Performance Shares will be earned and
paid, the Committee must certify the level of achievement of the Management
Objectives, which the Committee shall do as soon as practicable after the date
set forth under “End of Performance Period” above and in no event later than
March 15 of the calendar year following the “End of Performance Period” above.


Performance Vesting Date: For purposes of this Agreement, “Performance Vesting
Date” means the later of (1) the third anniversary of the Date of Grant
(referred to as “Award Date” on the electronic cover page) and in no event later
than March 15 of the calendar year following the “End of the Performance Period”
above and (2) the date on which the Committee certifies the level of achievement
of the Management Objectives specified above, to determine the number of
Performance Shares earned hereunder, if any, that become vested and earned, if
applicable.


 
 
 



THIS PERFORMANCE SHARES AWARD AGREEMENT (this “Agreement”), effective as of the
Date of Grant, evidences the grant of Performance Shares by Kaiser Aluminum
Corporation, a Delaware corporation (the “Company”), to the Participant named on
the electronic cover page to which this Agreement is attached (the
“Participant”) pursuant to the provisions of the Plan.
The Date of Grant of the Performance Shares granted hereunder and the number of
Performance Shares granted hereunder are specified on the electronic cover page
to which this Agreement is attached. Such electronic cover page is incorporated
herein by reference.
This Agreement, the electronic cover page to which this Agreement is attached
and the Plan collectively provide a complete description of the terms and
conditions governing the Performance Shares granted hereunder. If there is any
inconsistency between the terms of this Agreement or the electronic cover page
to which it is attached, on the one hand, and the terms of the Plan, on the
other hand, the Plan’s terms shall control. All capitalized terms shall have the
meanings ascribed to them in the Plan unless specifically set forth otherwise
herein.


1

--------------------------------------------------------------------------------





1.Employment with the Company. Except as may otherwise be provided in Sections 5
or 6 of this Agreement, the Performance Shares granted hereunder are granted on
the condition that the Participant remains an Employee of the Company (as
defined in Section 11 of this Agreement) from the Date of Grant through (and
including) the Performance Vesting Date.


2.Account for Performance Shares; Restrictions on Transfer.


(a)
The Performance Shares covered by this Agreement are granted to the Participant
effective on the Date of Grant and are subject to, and granted upon, the terms,
conditions and restrictions set forth in this Agreement and in the Plan. The
Performance Shares granted hereunder shall be earned as set forth under “Formula
for Determining Performance Shares Earned.” The Performance Shares granted
hereunder shall be credited to a bookkeeping entry in the Participant’s name
established and maintained by the Company until payment or forfeiture of such
Performance Shares in accordance with this Agreement.



(b)
Except as may otherwise be provided herein and in the Plan, neither the
Performance Shares granted hereunder nor any right or interest under this
Agreement (including, without limitation, any interest in the Common Shares
underlying such Performance Shares) shall be transferable prior to payment in
accordance with Section 3 of this Agreement other than as contemplated by
Section 8 of this Agreement or by will or the laws of descent and distribution.
If Performance Shares granted hereunder or any right or interest under this
Agreement (including, without limitation, any interest in the Common Shares
underlying Performance Shares) are sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, whether voluntarily or involuntarily, other
than in accordance with this Agreement or the Plan, or if any attachment,
execution, garnishment or lien shall be issued against or placed upon
Performance Shares granted hereunder or any right or interest under this
Agreement (including, without limitation, any interest in the Common Shares
underlying Performance Shares), all Performance Shares shall be immediately
forfeited by the Participant and all obligations of the Company under this
Agreement shall terminate.

3.Payment of Performance Shares.


(a)
Each Performance Share granted hereunder that becomes vested and earned or
deemed earned shall entitle the Participant to receive one (1) Common Share,
subject to adjustment in accordance with Section 11 of the Plan.



(b)
The Company shall issue or deliver Common Shares to the Participant to settle
vested and earned Performance Shares granted hereunder as soon as practicable
following the Performance Vesting Date (and in no event later than March 15 of
the calendar year following the year in which the “End of Performance Period”
occurs) or, if the Performance Shares are vested and earned or deemed earned
prior thereto upon an event contemplated by Section 5(a), Section 5(b) or
Section 6 of this Agreement, the date of such event (but, in all cases, within
the “short term deferral” period determined under Treasury Regulation Section
1.409A-1(b)(4) (the “Short-Term Deferral Period”)), with the applicable vesting
date being referred to herein as the “Vesting Date.” Notwithstanding the
foregoing, if the applicable Vesting Date is a date when trading in the Common
Shares is subject to a “blackout period” or any other restriction on trading
under the Company’s trading policy, the issuance or delivery to the Participant
of the Common Shares underlying the vested and earned Performance Shares shall
be deferred until the end of such “blackout period” or other restriction on
trading, provided that, in all cases, the Common Shares underlying the vested
and earned Performance Shares shall be issued or delivered to the Participant
within the applicable Short-Term Deferral Period. For the sake of clarity, the
settlement and payment of Performance Shares under this Agreement is intended to
comply with Treasury Regulation Section 1.409A-1(b)(4), and this Agreement will
be construed and administered in such a manner. As a result, notwithstanding any
provision in this Agreement to the contrary, the settlement and payment of
Performance Shares under this Agreement in all events will be made no later than
the date that is the 15th day of the third calendar month of the applicable year
following the year in which the Common Shares subject to the vested Performance
Shares are no longer subject to a “substantial risk of forfeiture” within the
meaning of Treasury Regulation Section 1.409A-1(d).





2

--------------------------------------------------------------------------------





(c)
Except to the extent determined by the Committee and permitted by the Plan, the
Company may not issue or deliver Common Shares to the Participant in respect of
the Performance Shares granted hereunder at a time earlier than otherwise
expressly provided in this Agreement.



(d)
The Company’s obligations to the Participant with respect to this Agreement and
the Performance Shares vested and earned hereunder shall be satisfied in full
upon the issuance or delivery of Common Shares in respect of such Performance
Shares and, if applicable, the payment contemplated by Section 4(b) of this
Agreement.



4.No Rights as Stockholder; Related Cash Payment.


(a)
The Participant shall have no rights of ownership in the Performance Shares
granted hereunder and shall have no voting or other ownership rights in respect
of the Common Shares underlying the Performance Shares granted hereunder until
the date on which such Common Shares, if any, are issued or delivered to the
Participant pursuant to Section 3 of this Agreement.



(b)
If the Company declares any dividends or distributions on the Company’s Common
Shares payable other than in shares of the Company’s capital stock and the
record and payment dates for such dividends or distributions occur on or after
the Date of Grant but before Common Shares are issued or delivered in accordance
with Section 3 of this Agreement, then contemporaneously with the issuance or
delivery of Common Shares in accordance with Section 3 of this Agreement, the
Company shall make a payment to the person or persons to whom such Common Shares
are so issued or delivered, with such payment equal, in amount and in kind, to
the dividends and distributions that such person or persons would have received
if the number of Common Shares so issued or delivered had been issued and
outstanding and held of record by such person or persons from and after the Date
of Grant through the date of such issuance or delivery, without interest
thereon. If the Company declares any dividends or distributions on the Company’s
Common Shares payable other than in shares of the Company’s capital stock and
the record date for such dividends or distributions occurs before Common Shares
are issued or delivered in accordance with Section 3 of this Agreement but the
payment date for such dividends or distributions does not occur before Common
Shares are so issued or delivered, then the Company shall make a payment to the
person or persons to whom such Common Shares are so issued or delivered, with
such payment equal, in amount and in kind, to such dividends or distributions as
promptly as practicable after the payment date for such dividends or
distributions (and, in any event, within the Short-Term Deferral Period).





3

--------------------------------------------------------------------------------





(c)
The obligations of the Company under this Agreement are unfunded and unsecured,
and the rights of the Participant hereunder will be no greater than those of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.



(d)
In the event Section 7 of this Agreement is applicable to any Common Shares
acquired pursuant to this Agreement, the Company shall have the right to demand
that all or any portion of payments theretofore received by the Participant
pursuant to Section 4(b) of this Agreement in respect of such Common Shares be
repaid or returned to the Company. Furthermore, the Company may, to the extent
permitted by law, set off the amounts payable to it as a result of any such
demand against any amounts that may be owing from time to time by the Company or
any Subsidiary to the Participant, whether as wages or vacation pay or in the
form of any other benefit or for any other reason; provided, however, that
except to the extent permitted by Treasury Regulation Section 1.409A-3(j)(4),
such offset shall not apply to amounts that are “deferred compensation” within
the meaning of Section 409A of the Code.



5.Cessation of Employment.


(a)
By Death. In the event the Participant ceases to be an Employee of the Company
by reason of death prior to the date set forth under “End of Performance Period”
and Section 6 of this Agreement is not then applicable, then a number of
Performance Shares granted hereunder that would become vested and earned
assuming achievement of the target level of Management Objectives set forth
above and assuming the Participant were an Employee of the Company from the Date
of Grant through (and including) the Performance Vesting Date (“Target
Performance Shares”) shall, on the date of the Participant’s death, immediately
become 100% vested and deemed earned and the Company shall issue or deliver the
Common Shares underlying the Target Performance Shares as soon as practicable
following the date of death (and, in any event, within the Short-Term Deferral
Period) to the person or persons that have been named as the Participant’s
beneficiary or beneficiaries, as contemplated by Section 8 of this Agreement, or
to such person or persons that have acquired the Participant’s rights to such
Performance Shares by will or the laws of descent and distribution.





4

--------------------------------------------------------------------------------





In the event the Participant ceases to be an Employee of the Company by reason
of death on or after the date set forth under “End of Performance Period” but on
or before the Performance Vesting Date, a number of Performance Shares granted
hereunder that would become vested and earned on the Performance Vesting Date
assuming the Participant were an Employee of the Company from the Date of Grant
through (and including) the Performance Vesting Date (“Earned Performance
Shares”) shall become 100% vested and earned upon the Performance Vesting Date
and the Company shall issue or deliver the Common Shares underlying the Earned
Performance Shares as soon as practicable following the Performance Vesting Date
(and in no event later than 2-½ months following the calendar year in which the
“End of Performance Period” occurs) to the person or persons that have been
named as the Participant’s beneficiary or beneficiaries, as contemplated by
Section 8 of this Agreement, or to such person or persons that have acquired the
Participant’s rights to such Performance Shares by will or the laws of descent
and distribution.
Notwithstanding the foregoing, if, in connection with the events contemplated by
the first sentence of this Section 5(a), the Participant’s death or, in
connection with the events contemplated by the second sentence of this
Section 5(a), the Performance Vesting Date occurs on a date when trading in the
Common Shares is subject to a “blackout period” or any other restriction on
trading under the Company’s trading policy, the issuance or delivery to such
person or persons of the Common Shares underlying the Performance Shares shall
be deferred until the end of such “blackout period” or other restriction on
trading, provided that, in all cases, the Common Shares underlying the
Performance Shares shall be issued or delivered to such person or persons (i) in
connection with the events contemplated by the first sentence of this
Section 5(a), within the Short-Term Deferral Period or (ii) in connection with
the events contemplated by the second sentence of this Section 5(a), no later
than 2-½ months following the calendar year in which the “End of Performance
Period” occurs.
(b)
By Disability. In the event the Participant becomes Disabled (as defined in this
Section 5(b)) prior to the date set forth under “End of Performance Period” and
Section 6 of this Agreement is not then applicable, then the Target Performance
Shares shall, upon the date of the Participant’s Disability, immediately become
100% vested and deemed earned, and the Company shall issue or deliver the Common
Shares underlying the Target Performance Shares to the Participant in accordance
with Section 3 of this Agreement. In the event the Participant becomes Disabled
on or after the date set forth under “End of Performance Period” but on or
before the Performance Vesting Date, any Earned Performance Shares shall become
100% vested and earned upon the Performance Vesting Date and the Company shall
issue or deliver the Common Shares underlying the Earned Performance Shares to
the Participant in accordance with Section 3 of this Agreement.



“Disabled” or “Disability” shall be defined as unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.




5

--------------------------------------------------------------------------------





(c)
Involuntary Termination Other Than for Cause or Detrimental Activity;
Termination For Good Reason. In the event the Participant ceases to be an
Employee of the Company on or before the Performance Vesting Date because either
(i) the Company or any of its Subsidiaries terminates such employment for any
reason other than for Cause (as defined in Section 11 of this Agreement) or
other Detrimental Activity (as defined in Section 11 of this Agreement) or
(ii) the Participant terminates his or her employment for Good Reason (as
defined in Section 11 of this Agreement) and, in either case, Section 6 of this
Agreement is not applicable at the time of such employment termination, then the
Performance Shares granted hereunder shall remain outstanding subject to the
forfeiture provisions contained in Sections 2 and 7 of this Agreement and any
Earned Performance Shares shall become 100% vested and earned upon the
Performance Vesting Date, and the Company shall issue or deliver the Common
Shares underlying the Earned Performance Shares to the Participant in accordance
with Section 3 of this Agreement.



(d)
Retirement. In the event the Participant ceases to be an Employee of the Company
as a result of retirement at or after age 65 (“Retirement”) and on or before the
Performance Vesting Date and Section 6 of this Agreement is not then applicable,
then the Performance Shares granted hereunder shall remain outstanding subject
to the forfeiture provisions contained in Sections 2 and 7 of this Agreement and
a pro rata portion, determined in accordance with the next following sentence,
of any Earned Performance Shares shall become vested and earned upon the
Performance Vesting Date. Such pro rata portion shall be determined based on a
fraction, the numerator of which shall be the number of days employed during the
three-year period ending on the date set forth under “End of Performance Period”
above and the denominator of which shall be the total number of days in such
three-year period. The Company shall issue or deliver the Common Shares
underlying the Earned Performance Shares so vested and earned to the Participant
in accordance with Section 3 of this Agreement.



(e)
For Other Reasons. In the event the Participant ceases to be an Employee of the
Company prior to the Performance Vesting Date for any reason other than a reason
set forth in Section 5(a), 5(b), 5(c) or 5(d) of this Agreement and Section 6 of
this Agreement is not then applicable, then all Performance Shares granted
hereunder and any rights to payments related thereto shall be forfeited by the
Participant. The Company shall have the right, at the sole discretion of the
Committee, to determine that all or any portion of the Performance Shares that
would otherwise be forfeited has been vested and earned.



6.Change in Control. Notwithstanding anything to the contrary in this Agreement,
in the event of a Change in Control before the date set forth under “End of
Performance Period” and while the Participant continues to be an Employee of the
Company (unless the Participant has ceased to be an Employee of the Company as a
result of employment termination as contemplated by Section 5(c) of this
Agreement or as a result of Retirement as contemplated by Section 5(d) of this
Agreement), then a number of Performance Shares determined in accordance with
the “Formula for Determining Performance Shares Earned” based on the level of
achievement of the Management Objectives set forth above through the date of the
Change in Control (or, if the financial information needed to determine the
level of achievement of the Management Objectives is not available through the
date of the Change in Control, the most recent date prior to the Change in
Control through which such information is available) shall, upon the date of the
Change in Control, immediately become 100% vested and earned (or, if the
Participant has ceased to be an Employee of the Company as a result of
Retirement as contemplated by Section 5(d) of this Agreement before the date of
the Change in Control, a pro rata portion, determined based on a fraction, the
numerator of which shall be the number of days employed during the period from
and including the first day of the three-year period ending on the date set
forth under "End of Performance Period" above through and including the date of
the Change in Control and the denominator of which shall be the total number of
days in such period, of such number of Performance Shares shall immediately
become vested and earned), and the Company shall issue or deliver the Common
Shares underlying the Performance Shares so vested and earned (or the
consideration that would have been issued or delivered in respect thereof had
the Performance Shares so vested and earned been outstanding at the time of such
Change in Control) to the Participant in accordance with Section 3 of this
Agreement. In the event of a Change in Control on or after the date set forth
under “End of Performance Period” but on or before the Performance Vesting Date,
any Earned Performance Shares shall become 100% vested and earned (or, if the
Participant has ceased to be an Employee of the Company as a result of
Retirement as contemplated by Section 5(d) of this Agreement before the date of
the Change in Control, a pro rata portion, determined as set forth in Section
5(d) of this Agreement, of any Earned Performance Shares shall become vested and
earned) upon the Performance Vesting Date and the Company shall issue or deliver
the Common Shares underlying the Earned Performance Shares so vested and earned
(or the consideration that would have been issued or delivered in respect
thereof had the Earned


6

--------------------------------------------------------------------------------





Performance Shares so vested and earned been outstanding at the time of such
Change in Control) to the Participant in accordance with Section 3 of this
Agreement.


7.Detrimental Activity. If the Participant, either during employment by the
Company or any Subsidiary or within one (1) year after termination or cessation
of such employment (or, if termination or cessation of such employment is by the
Company or any of its Subsidiaries for any reason other than for Cause or other
Detrimental Activity or by the Participant for Good Reason as contemplated by
Section 5(c) of this Agreement or results from Retirement as contemplated by
Section 5(d) of this Agreement, within the period commencing upon termination or
cessation of such employment and ending one (1) year after the date set forth
under “End of Performance Period”), shall engage in any Detrimental Activity,
and the Committee shall so find, the Participant upon notice of such finding
shall be obligated to:
(a)
Forfeit any Performance Shares granted hereunder;



(b)
Return to the Company all Common Shares that the Participant has not disposed of
that were acquired pursuant to this Agreement since the date that is one (1)
year prior to the date of the commencement of such Detrimental Activity; and



(c)
With respect to any Common Shares so acquired that the Participant has disposed
of, pay to the Company in cash the aggregate Market Value per Share of the
Common Shares on the date of such acquisition.



To the extent that such amounts are not paid to the Company, the Company may, to
the extent permitted by law, set off the amounts so payable to it against any
amounts that may be owing from time to time by the Company or any Subsidiary to
the Participant, whether as wages or vacation pay or in the form of any other
benefit or for any other reason; provided, however, that, except to the extent
permitted by Treasury Regulation Section 1.409A-3(j)(4), such offset shall not
apply to amounts that are “deferred compensation” within the meaning of
Section 409A of the Code. For purposes of this Section 7, Common Shares shall be
deemed to be acquired pursuant to this Agreement at such time as they are issued
or delivered to the Participant to settle earned Performance Shares.




7

--------------------------------------------------------------------------------





8.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in the case of the
Participant’s death before the Participant receives all of such benefit. Each
such designation shall revoke all prior designations by the Participant, shall
be in a form prescribed by the Company, and shall be effective only when filed
by the Participant in writing with the Vice President Human Resources of the
Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
in accordance with the Participant’s will or the laws of descent and
distribution.


9.Continuation of Employment. This Agreement shall not confer upon the
Participant any right with respect to continuance of employment with the Company
or any Subsidiary, nor shall this Agreement interfere in any way with any right
that the Company or any Subsidiary would otherwise have to terminate the
Participant’s employment or other service at any time.


10.Miscellaneous.


(a)
The payments under this Agreement and the Plan are intended to comply with, or
be exempt from, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement and the Plan shall be administered,
construed and interpreted in a manner consistent therewith. To the extent that
the Performance Shares, or the issuance or delivery of the Common Shares or
other payments in respect of the Performance Shares, are subject to Section
409A, the Performance Shares shall be awarded, and any Common Shares in respect
thereof shall be issued or delivered, in a manner that will comply with Section
409A, including proposed, temporary or final regulations or any other guidance
issued by the Secretary of the Treasury and the Internal Revenue Service with
respect thereto. Notwithstanding any provision of this Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this
Agreement as the Company deems necessary or desirable to avoid the imposition of
taxes or penalties under Section 409A. In any case, the Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed in connection with this Agreement (including any taxes and
penalties under Section 409A), and neither the Company nor any Subsidiary shall
have any obligation to indemnify or otherwise hold the Participant harmless from
any or all of such taxes or penalties.



(b)
This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this Agreement, all of which
shall be binding upon the Participant.





8

--------------------------------------------------------------------------------





(c)
In accordance with Section 18 of the Plan, the Board may terminate, amend or
modify the Plan.



(d)
The Participant shall be obligated to pay to the Company or make arrangements
satisfactory to the Committee for payment of any federal, state and local taxes
(including the Participant’s FICA obligation), whether domestic or foreign,
required by law to be withheld on account of any event under this Agreement.



The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation an amount sufficient to satisfy federal, state and
local taxes (including the Participant’s FICA obligation), whether domestic or
foreign, required by law to be withheld with respect to any event under this
Agreement should the Participant fail to make timely payment of all taxes due.
The Participant may elect, subject to the Plan, the approval of the Committee
and any procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Common Shares
issuable or deliverable hereunder having an aggregate Market Value per Share on
the date the tax is to be determined equal to the amount required to be
withheld.
(e)
The Participant shall be obligated to take all steps necessary to comply with
all applicable provisions with respect to transfers of the Company’s securities
imposed by the Company’s certificate of incorporation, bylaws and insider
trading policies and federal and state securities laws, each as in effect from
time to time, in exercising his or her rights under this Agreement.



(f)
All obligations of the Company under the Plan and this Agreement shall be
binding on any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company.



(g)
This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the State of Delaware.



(h)
Notice hereunder shall be given to the Company at its principal place of
business or such other address as the Company may subsequently furnish to the
Participant in writing, and shall be given to the Participant at the address of
such Participant that is specified in the Company’s records.



(i)
If there is any inconsistency between the terms of this Agreement and the terms
of a written employment agreement between the Participant and the Company or any
Subsidiary relating to the earning or payment of the Performance Shares granted
hereunder, the terms of this Agreement shall control.





9

--------------------------------------------------------------------------------





(j)
Notwithstanding any other provisions of this Agreement, the Company shall not be
required to issue or deliver any Common Shares pursuant to this Agreement on a
date on which such issuance or delivery would violate the Securities Act of
1933, as amended, or any other applicable federal or state securities laws.



(k)
The Participant is deemed to be bound by the terms and conditions governing the
Performance Shares granted hereunder as the same are set forth in this
Agreement, the electronic cover page to which this Agreement is attached and the
Plan, regardless of whether the Participant acknowledges acceptance of such
grant by electronic communication or other written communication.



(l)
For the avoidance of doubt, Performance Shares that are not vested and earned or
deemed earned hereunder either (i) on the Performance Vesting Date based on the
level of achievement of the Management Objectives set forth above or (ii) upon
an event contemplated by Section 5 or 6 of this Agreement, shall be forfeited by
the Participant on the Performance Vesting Date or the date of such event, as
applicable (except as otherwise expressly provided). However, the Company shall
have the right, at the sole discretion of the Committee, to determine that all
or any portion of the Performance Shares that would otherwise be forfeited has
been vested and earned.

11.Definitions.


(a)
“Cause” means (i) the Participant’s engaging in fraud, embezzlement, gross
misconduct or any act of gross dishonesty with respect to the Company or its
affiliates, (ii) the Participant’s habitual drug or alcohol use which impairs
the ability of the Participant to perform his or her duties with the Company or
its affiliates, (iii) the Participant’s indictment with respect to, conviction
of, or plea of guilty or no contest to, any felony, or other comparable crime
under applicable local law (except, in any event, for motor vehicle violations
not involving personal injuries to third parties or driving while intoxicated),
or the Participant’s incarceration with respect to any of the foregoing that, in
each case, impairs the Participant’s ability to continue to perform his or her
duties with the Company and its affiliates, or (iv) the Participant’s material
breach of any written employment agreement or other agreement between the
Company and the Participant, or of the Company’s Code of Business Conduct and
Ethics, or failure by the Participant to substantially perform his or her duties
for the Company which remains uncorrected or reoccurs after written notice has
been delivered to the Participant demanding substantial performance and the
Participant has had a reasonable opportunity to correct such breach or failure
to perform.



(b)
“Detrimental Activity” means any conduct or act determined by the Committee to
be injurious, detrimental or prejudicial to any significant interest of the
Company or any Subsidiary, including, without limitation, any one or more of the
following types of activity:



(i)
Conduct resulting in an accounting restatement due to material noncompliance
with any financial reporting requirement under the U.S. federal securities laws.





10

--------------------------------------------------------------------------------





(ii)
Engaging in any activity, as an employee, principal, agent or consultant for
another entity that competes with the Company in any actual, researched or
prospective product, service, system or business activity for which the
Participant has had any direct responsibility during the last two (2) years of
his or her employment with the Company or a Subsidiary, in any territory in
which the Company or a Subsidiary manufactures, sells, markets, services or
installs such product, service or system, or engages in such business activity.



(iii)
Soliciting any Employee of the Company to terminate his or her employment with
the Company or a Subsidiary.



(iv)
The disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries acquired by the Participant during his or her employment with the
Company or its Subsidiaries or while acting as a consultant for the Company or
its Subsidiaries.



(v)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company or
any Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries.



(vi)
Activity that results in termination of employment for Cause.



(c)
“Employee of the Company” means an officer or employee of the Company or one or
more of its Subsidiaries.



(d)
“Good Reason” means, without a Participant’s consent, the occurrence of any of
the following events which is not cured by the Company within ten (10) business
days following the Participant’s written notice to the Company of the event
constituting Good Reason; provided, however, that (x) if such written notice is
not received by the Company within the thirty (30) day period after the date on
which the Participant first had knowledge of the occurrence of such event giving
rise to Good Reason, any such written notice shall not be effective and the
Participant shall be deemed to have waived his/her right to terminate employment
for Good Reason with respect to such event or (y) if the Participant does not
terminate his or her employment within the ninety (90) day period after the date
on which the Participant first had knowledge of the occurrence of such event
giving rise to Good Reason, the Participant shall be deemed to have waived his
or her right to terminate employment for Good Reason with respect to such event:



11

--------------------------------------------------------------------------------





(i)
Demotion, reduction in title, reduction in position or responsibilities, or
change in reporting responsibilities or reporting level that is materially and
adversely inconsistent with the Participant’s then position or the assignment of
duties and/or responsibilities materially and adversely inconsistent with such
position; or



(ii)
Relocation of the Participant’s primary office location more than fifty (50)
miles from the Participant’s then current office location; or



(iii)
Reduction of greater than 10% in the Participant’s then base salary or reduction
of greater than 10% in the Participant’s then long term or short term incentive
compensation opportunity or a reduction in the Participant’s eligibility for
participation in the Company’s benefit plans that is not commensurate with a
similar reduction among similarly situated employees.





12

--------------------------------------------------------------------------------





Exhibit A


[Management Objective]




13